Citation Nr: 0804885	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  05-09 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
fibromyalgia.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1971 to 
December 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  In that decision, the RO reopened a 
previously denied claim of service connection for 
fibromyalgia.  That claim and a claim for a TDIU rating were 
denied on the merits.


FINDINGS OF FACT

1.  By an April 1996 rating decision, the RO denied the 
veteran's claim of service connection for fibromyalgia.  The 
veteran did not appeal the decision.

2.  Evidence received since the April 1996 decision relates 
to an unestablished fact necessary to substantiate the claim 
and it raises a reasonable possibility of substantiating the 
underlying claim.

3.  The veteran's fibromyalgia is not attributable to her 
active military service.

4.  The veteran's service-connected disabilities do not 
preclude her from securing and following a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  An April 1996 rating decision, which denied the veteran's 
claim of service connection for fibromyalgia, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1996).

2.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for 
fibromyalgia has been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).

3.  The veteran does not have fibromyalgia that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

4.  The criteria for assignment of TDIU have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Petition to Reopen a Previously Denied Claim

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).

The veteran asserts that she has fibromyalgia that is the 
result of, or had its onset during, active military service.  
Specifically, she believes that the disability is related to 
in-service injuries stemming from participation with a swim 
team.  Thus, the veteran contends that she should be granted 
service connection.

Entitlement to service connection for fibromyalgia was 
considered and denied in an April 1996 rating decision.  As 
the veteran did not appeal the decision, it is final based on 
the evidence then of record.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (1996).  In August 2002, 
the veteran sought to reopen the previously denied claim of 
service connection for fibromyalgia.

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).  The Board notes that 38 C.F.R. 
§ 3.156 was revised, effective October 6, 2006, but the 
changes affect only those claims where new service department 
records are obtained.  71 Fed. Reg. 52455-57 (Sept. 6, 2006).  
The definition of new and material evidence in 38 C.F.R. 
§ 3.156(a) remains the same.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, new evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not merely cumulative of 
other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claim now under consideration was the April 1996 decision.  
For purposes of the new and material analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-13 (1992).

Furthermore, the Board must determine whether new and 
material evidence has been presented before it can reopen a 
claim to re-adjudicate the issue going to the merits.  The 
issue of reopening a claim goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  In other words, the Board is required to first 
consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As 
noted in the introduction, the RO reopened the service 
connection claim regarding fibromyalgia in the September 2003 
decision before ultimately denying the claim on the merits.

The evidence of record at the time of the April 1996 decision 
included:  service medical records; treatment records and 
examination reports from the VA Medical Centers (VAMCs) in 
Chicago, Illinois, and Madison and Milwaukee, Wisconsin, 
dated from 1978 to 1995; private treatment records from the 
Rockford Clinic in Rockford, Illinois, dated from 1986 to 
1996; and statements from the veteran and her representative.

Evidence added to the record since the April 1996 decision 
includes:  service personnel records; treatment records and 
examination reports from the Madison VAMC and Vet Center, 
dated from 1996 to 2007; private treatment records from 
Loyola University Medical Center in Chicago, Illinois, dated 
in 1992; Social Security Administration (SSA) records; 
internet research; statements from the veteran's mother, 
sister, and former employer; and statements and testimony 
from the veteran and her representative.

In the April 1996 decision, the underlying claim of service 
connection for fibromyalgia was denied by the RO because the 
evidence failed to establish a relationship between the 
veteran's fibromyalgia and a disease or injury during 
military service.  VA acknowledged that the veteran had a 
current diagnosis of fibromyalgia at the time of the 
decision.  Consequently, in order for the claim to be 
reopened, new and material evidence must be submitted that 
pertains to medical nexus evidence relating the veteran's 
fibromyalgia to her military service.

A review of the evidence submitted since the April 1996 
decision reveals that the veteran has undergone regular 
treatment for fibromyalgia through VA since approximately 
2000.  The new evidence includes noteworthy statements from 
T.D.Y, M.D., J.M.W., M.D., and M.C., M.D. of the Madison 
VAMC.  In an August 2002 record, Dr. T.D.Y. stated that he 
was writing the letter in regard to a possible misdiagnosis 
of fibromyalgia that was made during the early years of the 
veteran's military career.  Dr. T.D.Y. stated that the 
veteran was diagnosed with back pain and muscle aches at that 
time.  He concluded that that could very well have been the 
initial presentation of fibromyalgia.  In a May 2005 progress 
note, Dr. J.M.W. stated that the veteran was seeking to have 
a service connection assessment for her fibromyalgia.  Her 
current symptoms began when she was competitively swimming 
about 30 years ago according to the veteran.  Dr. J.M.W. 
stated that it was possible that the veteran's fibromyalgia 
may be related to her military service.  He also stated that 
he did not have her full chart to review the service records.  
Lastly, in a June 2005 letter, Dr. M.C. noted that the 
veteran currently suffered from fibromyalgia.  Dr. M.C. went 
on to state that the veteran suffered from what was later 
diagnosed as fibromyalgia during her time in the military.  
The onset began in 1973 according to Dr. M.C.

The above information is significant because it suggests that 
the veteran's current fibromyalgia may have had its onset 
during her military service.  At least for the purposes of 
reopening the claim, the record entries and letter represent 
medical nexus evidence of a link between a current disability 
and active military service.  Therefore, the Board finds that 
the VA treatment records and letter from 2002 and 2005 
constitute new and material evidence in connection with the 
veteran's claim of service connection for fibromyalgia.  It 
is new because the evidence was not previously before VA 
decision makers.  It is also material because it is 
supporting evidence of the medical nexus element of a service 
connection claim.  Thus, the evidence relates to an 
unestablished fact necessary to substantiate the claim and it 
raises a reasonable possibility of substantiating the claim.  
Accordingly, the claim is reopened with the submission of new 
and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.156(a), 20.1105.  In light of the finding that the claim 
should be reopened, the Board will consider the veteran's 
underlying claim of service connection for fibromyalgia on 
the merits in the analysis section below.

II. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through an October 2002 notice letter, 
the RO notified the veteran and her representative of the 
information and evidence needed to substantiate her claim of 
service connection for fibromyalgia.  The veteran was told 
that her claim was previously denied and that she had to 
submit evidence showing an in-service occurrence of 
fibromyalgia or evidence indicating that the disability or 
symptoms may be associated with her military service.  
Through a separate October 2002 notice letter, the veteran 
was notified regarding the TDIU claim.  The veteran was told 
that a total rating was warranted if the evidence shows that 
she was unable to secure and follow a substantially gainful 
occupation because of her service-connected disabilities.  By 
a March 2006 notice letter, the RO provided the veteran with 
the criteria for assigning disability ratings and an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  Although the complete notice may not have 
been provided until after the RO initially adjudicated the 
veteran's claims, the claims were properly re-adjudicated in 
July 2007, which followed the adequate notice.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  Consequently, 
a remand of the service connection and TDIU claims for 
further notification is not necessary.

The Board also finds that the October 2002 notice letters and 
a July 2003 notice letter satisfy the statutory and 
regulatory requirement that VA notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
those letters, the RO notified the veteran that VA was 
responsible for obtaining relevant records from any Federal 
agency and that the RO would make reasonable efforts to 
obtain relevant records not held by a Federal agency, such as 
from a state, private treatment provider, or an employer.  
Additionally, the notice letters requested the veteran to 
submit medical evidence, opinions, statements, and treatment 
records regarding her disabilities.  The veteran was also 
told that it was her responsibility to make sure that VA 
received all requested records that were not in the 
possession of a Federal department or agency.  Consequently, 
the Board finds that the veteran has been put on notice to 
submit any pertinent evidence that she may possess.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical and 
personnel records have been obtained and associated with the 
claims file, as have treatment records from the Madison VAMC.  
Private treatment records from the Rockford Clinic were 
already of record.  Records from SSA were requested and 
obtained, as well.  Additionally, in March 2003 and March 
2007, the veteran was provided VA examinations in relation to 
her claims, the reports of which are of record.  Furthermore, 
the veteran was afforded a hearing before the RO in June 
2006, the transcript of which is also of record.  
Significantly, the veteran has not otherwise alleged that 
there are any outstanding medical records probative of her 
claims on appeal that need to be obtained.

III. Analysis

Fibromyalgia

As noted above, the veteran asserts that she has fibromyalgia 
that is the result of, or had its onset during, active 
military service.  According to the veteran, she had 
musculoskeletal pain of the back and shoulders that was the 
result of intense exercise during her participation on the 
swim team.  The veteran states that the muscle and joint pain 
that she experienced during service was misdiagnosed because 
fibromyalgia had not yet been identified as a disability.  

A review of the veteran's service medical records reveals 
several instances of complaints of muscle and joint injuries 
and pain.  The veteran's July 1971 entrance examination was 
normal.  In October 1972, the veteran bruised her right foot 
when a door fell on it.  In January 1973, the veteran first 
complained of left knee pain.  Throughout the remainder of 
her military service, the veteran underwent regular treatment 
for bilateral knee pain.  She was diagnosed with 
chondromalacia of the knees and received a physical profile 
as a result of the disability.  The Board notes that the 
veteran is already service connected for chondromalacia of 
the knees.

In March 1973, the veteran complained of right arm pain.  In 
May 1973, the veteran had dull and localized low back pain.  
At the time, she stated that she was injured after extension 
exercises while she was working out with the swim team.  On 
examination, there was tenderness at T4-5, but no abnormality 
of the spine or muscle spasm was found.  A neurologic 
examination was normal.  The veteran was diagnosed with back 
strain.

In October 1973, the veteran complained of left arm pain 
after pulling a cart.  She was diagnosed with a muscle 
strain.  In January 1974, the veteran was seen for pain 
between the shoulder blades at T4-5.  An examination was 
positive for pain, moderate kyphosis, mild lordosis, and mild 
spasm at T5-6.  The veteran's gait, sensation, and motor 
function were normal.  She was diagnosed with mid-thoracic 
pain secondary to strain and postural defects.

The veteran was involved in a motor vehicle accident in 
September 1974 after which she complained of neck pain and 
stiffness.  In February 1975, the veteran injured her left 
thumb while playing baseball.  X-rays were normal.  In 
September 1975, the veteran injured her left little finger 
while playing volleyball.  X-rays were negative and she was 
diagnosed with a sprain.  In December 1975, the veteran was 
seen for left thumb pain after she jammed it in a car door.  
The veteran was seen for bilateral hip pain in July 1976.  
This was thought to be secondary to a pregnancy.  In December 
1976, in addition to knee pain, the veteran had complaints of 
chest wall pain.  In April 1977, the veteran injured her left 
thumb after pushing off the floor.  There was slight pain 
with good range of motion.  In October 1977, the veteran fell 
down some stairs and injured her neck.  No diagnosis was 
provided.

In December 1977, the veteran underwent her separation 
examination.  Regarding her history, the veteran reported 
that she either was experiencing or had experienced swollen 
and painful joints, cramps in the legs, bone or joint 
deformity, and recurrent back pain.  A history of bilateral 
chondromalacia and right knee malalignment was noted.  The 
veteran's physical examination was normal.

Post-service records first show a diagnosis of fibromyalgia 
in January 1989.  This is seen in an entry from the physical 
therapy department at the Rockford Clinic.  A history of 
fibromyalgia to 1988 is also seen in the records.  The 
veteran received treatment for fibromyalgia at the Rockford 
Clinic through approximately February 1996.  No etiology was 
provided in those records.  As noted above, records reflect 
regular treatment for fibromyalgia at the Madison VAMC since 
2000.  Considering the post-service records, there is 
competent medical evidence of a current disability in 
fibromyalgia.  The service medical records documented in-
service injuries and treatment for symptoms involving 
musculoskeletal pain and tenderness.  However, in order to 
establish service connection, there must be medical evidence 
of a nexus between the veteran's fibromyalgia and her active 
military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  See also Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In a July 2002 VA treatment record, the veteran sought 
treatment for her fibromyalgia from Dr. T.D.Y.  According to 
Dr. T.D.Y., the veteran wanted him to write a letter stating 
that she has had fibromyalgia since she was in service.  
Dr. T.D.Y. noted the veteran's history of low back pain in 
1973.  He stated that he did not have a problem writing the 
letter because the low back pain could very well have been 
misdiagnosed and the veteran could very well have had 
fibromyalgia since that time.  In an August 2002 entry, Dr. 
T.D.Y. stated as follows:

I am writing this letter in regard to the 
possible misdiagnosis of fibromyalgia made, 
during the early years of [the veteran's] 
military career.  [The veteran] was diagnosed 
with back pain and muscle aches at that time.  
That could very well have been the initial 
presentation of fibromyalgia.

In March 2003, the veteran underwent VA examination in 
connection with the claim.  M.Q.B., M.D., examined the 
veteran and reviewed the entire claims file.  Dr. M.Q.B. 
noted each instance of the veteran's in-service 
musculoskeletal complaints and her treatment at the Rockford 
Clinic.  Dr. T.D.Y.'s opinion regarding a possible 
misdiagnosis was also noted.  The veteran was diagnosed with 
fibromyalgia.  Dr. M.Q.B. opined as follows:

I agree with Dr. [T.D.Y.] that, without 
reviewing the service medical records, the 
neck, shoulder and back pain in the service 
could have been an early manifestation of 
fibromyalgia.  After reviewing the records, I 
see no evidence that she had fibromyalgia in 
the service.  Just prior to discharge in 
1977, her only joint complaint was her knees.  
The majority of her joint complaints were 
related to trauma. . . . The intrascapular 
pain is the primary symptom that might be 
suggestive of an early manifestation of 
fibromyalgia.  It was diagnosed as a strain 
which is not an uncommon condition especially 
if she was doing weight lifting and floor 
exercises.  Even though she says the pain was 
chronic from the onset in about 1975, the 
records do not support this.  At discharge in 
1977, she only complained of knee pain.  She 
did not seek any medical attention for pains 
until the mid-1980s. . . . It is not as 
likely as not that her fibromyalgia first 
became manifest in the service.  

In a May 2005, the veteran was treated for fibromyalgia at 
the Madison VAMC.  Dr. J.M.W. noted that the veteran's 
current symptoms began when she was competitively swimming 
about 30 years ago and that she continued to have 
difficulties when in active service.  Dr. J.M.W. stated that 
it was possible that the veteran's fibromyalgia may be 
related to her military service.  He stated that he did not 
have her full paper chart to review her service records.

The veteran submitted a letter from Dr. M.C., dated in June 
2005.  Dr. M.C. noted that she had treated the veteran for 
fibromyalgia at the Madison VAMC for the past five years.  In 
the letter, Dr. M.C. stated as follows:

[Fibromyalgia] is a condition that is very 
difficult to diagnose but one that is 
disabling for those afflicted.  Those who 
have fibromyalgia frequently have severe past 
life traumas involving life threat such as 
physical abuse or sexual abuse.  People who 
have had such severe early life traumas are 
also more susceptible to fibromyalgia or 
other stress-related disorders when they are 
subjected to later life traumas even if these 
are not as severe as those that laid the 
groundwork for the subsequent development of 
fibromyalgia.  [The veteran] certainly would 
fit this pattern.  [The veteran] suffered 
from what was later diagnosed as fibromyalgia 
during her time in the military.  The onset 
of her symptoms began in 1973.

In June 2006, the veteran testified at a hearing before the 
RO.  She reiterated that her injuries and complaints of pain 
during military service were the onset of fibromyalgia.  The 
veteran's representative cited to the Merck Manual that 
indicated fibromyalgia occurs mainly in females as a result 
of intensified physical or mental stress, poor sleep, trauma, 
or exposure to dampness, cold, or other stressful conditions.  
The veteran stated that the training for the swim team was 
very stressful and that she had experienced pain ever since 
that time.

In March 2007, the veteran underwent further VA examination 
by Dr. M.Q.B. in connection with her claim.  As before, Dr. 
M.Q.B. reviewed the veteran's entire claims file and noted in 
detail her in-service musculoskeletal complaints and her 
post-service treatment for fibromyalgia.  Dr. M.Q.B. also 
noted the veteran's contentions regarding in-service injuries 
as a result of training for the swim team.  Dr. M.Q.B. 
provided a diagnosis of fibromyalgia and degenerative joint 
disease of the right shoulder and cervical spine.  Regarding 
fibromyalgia in general, Dr. M.Q.B. stated as follows:

The cause of fibromyalgia is unknown.  There 
is no evidence that a single event "causes" 
fibromyalgia.  Rather, many physical and/or 
emotional stressors may trigger or aggravate 
symptoms.  Despite the numerous abnormalities 
described in patients with fibromyalgia, 
there is as yet no generally agreed upon 
explanation for the pathogenesis of the 
disorder.  The most plausible hypothesis 
suggests that, in genetically predisposed 
individuals, various stressors induce a 
heightened sense of pain and hypersensitivity 
to numerous stimuli.

Dr. M.Q.B. went on to describe the veteran's in-service 
complaints as non-chronic, other than that of her knees.  Dr. 
M.Q.B. stated that the pains were all brought on by falls, 
contusions, motor vehicle accidents, or pregnancy.  She 
stated that the complaints had an anatomic explanation and 
resolved over time.  Dr. M.Q.B. emphasized that the veteran's 
discharge examination did not suggest the existence of a 
chronic disability other than for her knees.  She also noted 
that the first objective post-service musculoskeletal 
problems occurred after a 1986 motor vehicle accident.  Dr. 
M.Q.B. opined as follows:

It is my opinion that her fibromyalgia is not 
likely related to her military service as the 
record does not support any chronic 
musculoskeletal pain other than her [service-
connected] knees until after her 1986 motor 
vehicle accident. . . . Her discharge 
examination in 1977 is negative for any 
symptoms suggestive of fibromyalgia.  There 
is no mention of chronic neck or back pains 
until a 1986 [motor vehicle accident] and by 
her history she never sought any medical care 
until 9 years after discharge.  At that time, 
there was no indication from the 1986 or 1987 
notes of chronic neck or back pain as she 
contended at her hearing.  Her testimony is 
not supported by the medical records.  It is 
not until around 1989 that a physical therapy 
note first mentions fibromyalgia with "years 
of pain" with no explanation of what years 
means.  It appears that she was diagnosed 
with fibromyalgia in late 1988 and that 
symptoms began after her 1986 motor vehicle 
accident.

In this case, there are conflicting medical opinions with 
respect to the relationship between the veteran's 
fibromyalgia and her military service.  The Board must weigh 
the opinions in light of the entire record.  See, e.g., Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

The Board does not find the August 2002 opinion from Dr. 
T.D.Y. or the May 2005 opinion from Dr. J.M.W. to be 
persuasive regarding the etiology of the veteran's 
fibromyalgia.  The opinions were speculative in nature 
because they contained phrases such as "could very well have 
been related" and "possibly related" to service.  The 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  There is no indication that the 
examiners reviewed the claims file, including the service 
medical records or post-service private medical records.  
Moreover, the speculative opinions were also conclusory in 
nature.  Simply identifying a potential in-service symptom, 
without further explanation, does not constitute any degree 
of medical certainty regarding the medical nexus element of 
service connection.  Thus, these two opinions have little 
probative value.

The Board also finds the June 2005 letter from Dr. M.C. to be 
unpersuasive.  Dr. MC. references a history of life-
threatening trauma or abuse as a possible precursor to 
fibromyalgia.  Such a history is not documented in the 
service medical records and Dr. M.C. does not identify any 
particular trauma.  Similar to the other positive opinions, 
although not in a speculative manner, Dr. M.C. then goes on 
to identify the onset of symptoms of fibromyalgia as the 1973 
complaints during military service.  Dr. M.C. does not 
discuss why that particular complaint of pain is the onset as 
opposed to any other in-service or post-service 
musculoskeletal complaint.  No basis was provided that showed 
that the veteran's 1973 complaint of back pain was the result 
of, or in any way linked to, a life-threatening trauma.  
Without further rationale, Dr. M.C.'s opinion amounts to the 
reasoning that:  a potentially related symptom of a claimed 
disability was noted in service, ergo it was the claimed 
disability.  Such a conclusory opinion does not provide the 
sufficient medical nexus evidence by which to establish 
service connection.

The Board finds Dr. M.Q.B.'s March 2003 and March 2007 
opinions to be the most persuasive and probative opinions 
regarding the etiology of the veteran's fibromyalgia.  Unlike 
in the other opinions, Dr. M.Q.B. reviewed the entire claims 
file and noted a detailed medical history for the veteran, 
including pertinent information from the service medical 
records, post-service private treatment records, and VA 
treatment records.  Dr. M.Q.B. generally discussed the basis 
for a fibromyalgia diagnosis and addressed each in-service 
musculoskeletal complaint.  She addressed the absence of 
documented complaints for several years after service and the 
veteran's assertion that she experienced similar pain during 
that time period.  Dr. M.Q.B. was the only examiner to 
consider the fact that the veteran was first diagnosed with 
fibromyalgia shortly after a 1986 motor vehicle accident.  
Dr. M.Q.B.'s two reports represent thorough, well-reasoned, 
logical opinions after a detailed review of the facts in this 
case.  Thus, the opinions are the most probative medical 
nexus evidence concerning the service connection claim, and 
the Board accords the most weight to the opinions that found 
there is likely no relationship between the veteran's current 
disability of fibromyalgia and her active military service.  
Consequently, service connection is not warranted.

The Board has considered the veteran's written contentions 
and hearing testimony, as well as the statements from her 
mother and sister, with regard to the claim of service 
connection for fibromyalgia.  While the Board does not doubt 
the sincerity of their belief that the veteran's fibromyalgia 
is related to her time in service, as lay people without the 
appropriate medical training or expertise, they are not 
competent to provide a probative opinion on a medical 
matter-such as the etiology of a current disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the claim 
of service connection for fibromyalgia must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim of service connection, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

TDIU

A total disability rating for compensation based upon 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16 (2007).  This is so, provided the unemployability is the 
result of a single service-connected disability ratable at 
60 percent or more, or the result of two or more service-
connected disabilities, where at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Here, the veteran's service-connected disabilities are 
chondromalacia patella of the right knee, rated as 20 percent 
disabling and chondromalacia patella of the left knee, rated 
as 20 percent disabling.  Additionally, the veteran's left 
ureteral vaginal fistula, rated as 20 percent disabling, is 
treated as if the disability were service connected for the 
purposes of a TDIU rating even though disability compensation 
has been awarded under 38 U.S.C.A. § 1151 and not as a result 
of service connection.  Therefore, the veteran's combined 
evaluation is 50 percent.  As such, the veteran does not meet 
the criteria for consideration for entitlement to TDIU on a 
schedular basis because her 50 percent rating does not 
satisfy the percentage requirements of 38 C.F.R. § 4.16(a).

Nevertheless, the veteran may be entitled to TDIU on an 
extra-schedular basis if it is established that she is unable 
to secure or follow substantially gainful employment as a 
result of the effect of her service-connected disability.  
38 C.F.R. § 4.16(b).  Consequently, the Board must determine 
whether the veteran's service-connected disability precludes 
her from engaging in substantially gainful employment (work 
that is more than marginal, which permits the individual to 
earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  The fact that a veteran may be unemployed or has 
difficulty obtaining employment is not determinative.  The 
ultimate question is whether the veteran, because of service-
connected disability, is incapable of performing the physical 
and mental acts required by employment, not whether she can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  An inability to work due to advancing age may not be 
considered.  38 C.F.R. §§ 3.341(a), 4.19 (2007).  In making 
its determination, VA considers such factors as the extent of 
the service-connected disability, and employment and 
educational background.  See 38 C.F.R. §§ 3.321(b), 3.340, 
3.341, 4.16(b), 4.19.

In her application for benefits, the veteran reported that 
she last worked in April 2002 as a registration clerk for the 
Rockford Clinic.  A letter from the Wisconsin Automobile & 
Truck Dealers Association indicated that the veteran worked 
for that employer from at least August 2000 to April 2002.  
In a January 2004 VA treatment record, the veteran indicated 
that she was supplementing her income by transporting truck 
drivers to the airport in Madison.  However, she stopped this 
work when she found out it was illegal.  In a March 2004 VA 
treatment record, the veteran indicated that she was working 
as a pet sitter.  Thereafter, there is no evidence of record 
suggesting that the veteran is presently employed.  According 
to recent VA treatment records, the veteran was awarded 
disability income from SSA in approximately June 2007.  SSA 
records reveal that the veteran filed for disability 
primarily as the result of fibromyalgia and mild degenerative 
joint disease of the spine and hips.

Based on the evidence of record, the Board finds that the 
veteran's service-connected disabilities do not preclude her 
from securing and following a substantially gainful 
occupation.  By her own contentions, the veteran is 
unemployable as a result of nonservice-connected 
disabilities.  During her hearing, the veteran testified that 
she left her job in 2002 because of her fibromyalgia and its 
associated symptoms, such as arthritis, irritable bowel 
syndrome, and depression.  This point was regularly 
reiterated in the VA treatment records.  Specifically, she 
stated that she left work after experiencing severe symptoms 
related to irritable bowel syndrome.

The medical evidence does not suggest that the veteran's 
bilateral chondromalacia of the knees and left ureteral 
vaginal fistula solely render the veteran unemployable.  In 
the March 2003 examination report, the examiner stated that 
the veteran had full range of motion of the knees and the 
knee disabilities did not limit her employability.  There is 
evidence that the veteran's left ureteral vaginal fistula 
requires her to wear pads as a result of urinary 
incontinence.  However, the effects of the disability are 
adequately contemplated in the schedular rating already 
assigned.  The record is devoid of evidence showing that the 
veteran is unable to follow substantially gainful employment 
as a result of her left ureteral vaginal fistula or in 
combination with her service-connected knee disabilities.

In this case, the evidence indicates that the veteran may be 
physically able to follow substantially gainful employment 
given that she left her previous employment on her own 
volition and was self-employed on two occasions thereafter.  
Even so, it is clear that, if the veteran is unable to find 
substantially gainful employment, it is not because of 
service-connected disabilities, but rather the result of 
nonservice-connected disabilities, such as fibromyalgia.  
Therefore, the Board finds that the preponderance of the 
evidence is against the claim and a TDIU rating must be 
denied.


ORDER

Service connection for fibromyalgia is denied.

Entitlement to TDIU is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


